UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7377


TIMOTHY JUDE SPIRES, JR.,

                  Petitioner - Appellant,

             v.

GREGORY KNOWLIN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:09-cv-01531-CMC)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Jude Spires, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy Jude Spires, Jr., seeks to appeal the district

court’s    order       accepting      the       recommendation             of    the    magistrate

judge    and    dismissing       his       28     U.S.C.     §    2254          (2006)       petition

without prejudice.          The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate          of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial            showing        of    the    denial         of    a

constitutional         right.”         28       U.S.C.      § 2253(c)(2)           (2006).             A

prisoner        satisfies       this        standard         by       demonstrating               that

reasonable       jurists       would       find      that    any       assessment            of     the

constitutional         claims    by    the       district        court      is     debatable           or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Spires has

not     made    the    requisite       showing.             Accordingly,               we    deny      a

certificate       of    appealability            and     dismiss           the    appeal.              We

dispense       with     oral    argument          because        the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                            DISMISSED

                                                 2